IN THE COURT OF APPEALS OF IOWA

                                       No. 19-1552
                                 Filed January 23, 2020


IN THE INTEREST OF I.J., L.J., Z.M., and T.M.,
Minor Children,

A.T., Father of I.J. and L.J.,
       Appellant,

M.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.

       A mother of four children and a father of two children separately challenge

the termination of their parental rights. AFFIRMED ON BOTH APPEALS.



       Colin McCormack of Van Cleaf & McCormack Law Firm, LLP, Des Moines,

for appellant father.

       Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Jeremy M. Evans, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                         2


TABOR, Judge.

       This appeal affects four children: nine-year-old T.M., seven-year-old Z.M.,

five-year-old L.J., and four-year-old I.J. Their mother, Monique, challenges the

juvenile court’s order terminating parental rights. Antawun, the father of the two

youngest children, also appeals.1 Both Monique and Antawun claim the court

should have preserved the parent-child relationships because of their strong bond

with the children.

       After independently reviewing the record, we land on the same page as the

juvenile court.2 As that court observed, Monique “cannot safely parent her children

while still in the throes of her addiction.” Similarly, Antawun’s “unwillingness to

acknowledge the seriousness of his drug use until the termination hearing” was

clear and convincing evidence I.J. and L.J. could not be returned to his care at the

present time.   See Iowa Code § 232.116(1)(f) (2019).         Neither Monique nor

Antawun established termination would be detrimental to the children because of

the closeness of the parent-child relationship. See id. § 232.116(3)(c); see also In

re A.S., 906 N.W.2d 467, 476–77 (Iowa 2018) (holding parent resisting termination




1 The juvenile court also terminated the parental rights of T.M.’s father, Jason, and
Z.M.’s father, Timothy. Those fathers do not appeal.
2 Our review is de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). The

juvenile court’s fact findings do not bind us, but we accord them weight, especially
on witness-credibility issues. Id. The State must present clear and convincing
evidence to support the termination. In re A.M., 843 N.W.2d 100, 110–11 (Iowa
2014). Evidence satisfies that standard if no serious or significant doubts exist
about the correctness of conclusions of law drawn from the proof. In re C.B., 611
N.W.2d 489, 492 (Iowa 2000). The best interests of the children ranks as our top
priority. In re L.T., 924 N.W.2d 521, 529 (Iowa 2019).
                                         3


has burden to prove permissive factors under section 232.116(3)). Thus we affirm

the juvenile court’s order.

       I.     Facts and Prior Proceedings

       Monique’s daily methamphetamine use in June 2018 led to the removal of

her four children.3 When she went to jail for possessing methamphetamine and

marijuana, she left the children with family members who were also using drugs,

according to the Iowa Department of Human Services (DHS). Citing those risks,

the juvenile court adjudicated them as children in need of assistance in July 2018.

I.J., L.J., and T.M. went into foster care. The DHS placed Z.M. with an aunt.

       That fall, Monique missed about half of her twice-weekly visits with the

children. She provided various explanations for her absences, including lack of

transportation and homelessness.       When she did see the children, she was

engaged and affectionate. Antawun attended a few visits with Monique, but social

workers advised him to schedule separate interactions with I.J. and L.J.

       Those separate visitations were necessary because Antawun had a history

of domestic violence, including assaults on Monique. I.J. and L.J. told their foster

parents that they had seen their biological parents hitting each other. After the

DHS set up supervised visitations for Antawun, he attended with regularity and

both children were happy to see him.

       But overshadowing the parents’ positive interactions with their children was

their continued substance abuse. Neither parent took effective action to address

their addictions while the children were out of their care.      In an April 2019


3 Monique has a fifth child who was fifteen years old and was not a subject of this
termination petition.
                                         4


substance-abuse evaluation, Monique admitted daily intravenous use of

methamphetamine. At age 32, she had been abusing methamphetamine for more

than a dozen years. She also often used marijuana. She only abstained from drug

use while incarcerated.    Treatment professionals diagnosed her with severe

amphetamine use disorder and moderate cannabis use disorder. Monique started

residential treatment at the House of Mercy in May 2019 but abandoned that effort

after only three days. The DHS also expressed concern about Antawun’s frequent

drug use. He admitted using marijuana daily. In late 2018 and early 2019, the

DHS repeatedly asked him to wear a patch to screen for drug use. He declined

and became agitated with the social workers.

       Both Monique and Antawun testified at the August 2019 termination trial.

Her testimony revealed a stunning lack of self-awareness. She acknowledged her

addiction to methamphetamine but insisted: “As far as quitting drugs, that is not

hard for me. I could do that in a hot second.” She asserted she could resume

custody of the children when she moved into a residential treatment center, which

she estimated would be in September 2019.              She also admitted using

methamphetamine four days before the hearing.

       For his part, Antawun at first admitted only marijuana use. He testified he

did not believe he would benefit from substance-abuse treatment. After more

questioning, he also conceded regular methamphetamine use during the CINA

case and his need for “help” with that addiction.

       The juvenile court granted the State’s petition to terminate parental rights,

relying on Iowa Code § 232.116(1), paragraphs (f) and (l). Monique and Antawun

appeal.
                                          5


       II.    Analysis

       Iowa courts analyze termination petitions in three steps. In re P.L., 778

N.W.2d 33, 40 (Iowa 2010). First, the court must decide whether the State proved

one of the grounds listed for termination in section 232.116(1). Id. After finding

that proof by clear and convincing evidence, the court must consider whether

termination is in the best interests of the children by applying the factors in section

232.116(2). Id. If the best-interests test is met, the court must see if any of the

permissive factors listed in section 232.116(3) stand in the way of terminating. Id.

       A.     Statutory Basis for Termination

       When the juvenile court terminates parental rights on more than one

ground, we only need to find the action proper under one section to affirm. In re

J.B.L., 844 N.W.2d 703, 704 (Iowa Ct. App. 2014).           One of the grounds for

termination here was section 232.116(1)(f). That paragraph requires clear and

convincing proof of these elements: (1) the children must be at least four years old;

(2) they must have been adjudicated CINA; (3) they must have been removed from

the home for at least twelve of the last eighteen months, or for the last twelve

consecutive months with any period at home being less than thirty days; and

(4) they cannot be returned home as provided in section 232.102 at the present

time. See A.M., 843 N.W.2d at 11 (interpreting statutory language “at the present

time” as the time of the termination hearing).

       Because neither parent contests this ground, we need not discuss this step

further.4 See P.L., 778 N.W.2d at 40.


4 In her petition on appeal, Monique alleges in a heading that the juvenile court
erred in finding that the State had proven “certain grounds” for termination but does
                                         6


       B.     Best Interests/Permissive Factors

       Both Monique and Antawun argue termination is not in the children’s best

interests. But neither actually discusses the factors in section 232.116(2). Instead,

they conflate the best-interests argument with the permissive-factors argument in

section 232.116(3).

       Antawun contends because he has a “substantial bond” with I.J. and L.J.,

the court should have refrained from termination under section 232.116(3)(c)

(allowing juvenile court to not terminate when “[t]here is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship”). Similarly, Monique highlights her

bond with the children and urges “[a]ny danger perceived by not terminating could

be addressed through continued individual therapy and counseling.”

       While Antawun and Monique no doubt have a loving connection with their

children, the record does not support their claims that the relationships were so

close that termination would bring harm to the children. See A.M., 843 N.W.2d at

113. We must decide whether the disadvantage of termination overcomes the

parents’ inability to provide for the children’s developing needs. In re D.W., 791

N.W.2d 703, 709 (Iowa 2010). The record shows I.J. and L.J. felt secure with their

foster parents; L.J. feared future instability. And Monique’s inconsistency in visits

had negative impacts on Z.M. and T.M. Section 232.116(3)(c) did not compel a

different outcome under these circumstances.




not argue that point in the body of the document. In his petition on appeal, Antawun
argues the State did not prove he suffered from a severe substance-abuse related
disorder under paragraph (l) but does not address paragraph (f).
                                         7


      Monique also argues the juvenile court should have declined to terminate

her parental rights to Z.M. because he is in the custody of a relative. See Iowa

Code § 232.116(3)(a).     But the aunt’s willingness to care for Z.M. does not

countermand the court’s appropriate determination to terminate Monique’s

parental rights. See A.S., 906 N.W.2d at 475. Z.M. should not be left in a state of

uncertainty while his mother deals with her serious addiction.

      C.     Delay in Permanency

      Finally, Monique asks for six more months to reunify with the children. To

grant an extension under Iowa Code section 232.104, the court must determine

the need for removal will no longer exist at the end of that time. In re A.A.G., 708

N.W.2d 85, 89 (Iowa Ct. App. 2005). Like the juvenile court, we cannot make such

a determination here.     Monique has had more than a year to address her

substance-abuse disorder and has not moved out of the starting gate. It is unlikely

she could provide a stable home for these four children at the end of a six-month

extension. See In re A.B., 815 N.W.2d 764, 778 (Iowa 2012) (reiterating parent’s

past performance portends quality of future care parent can provide).

      AFFIRMED ON BOTH APPEALS.